                                                                           MEMO ENDORSED
                                             LISA SCOLARI
                                              Attorney at Law
                                      20 VESEY STREET, SUITE 400
                                      NEW YORK, NEW YORK 10007
                                         Lscolarilaw@earthlink.net

     TEL. (212) 227-8899                                                        FAX (212) 964-2926
                                               July 2, 2021
     Hon. Katherine Polk Failla
     United States District Court
     40 Foley Square
     New York, N.Y. 10007
     via ECF
                                    Re: United States v. Kevin Grullon,
                                          19 Cr. 690 (KPF)
     Your Honor:

             I write to request an adjournment of Kevin Grullon’s sentencing which is currently
     scheduled for July 16, 2021. The Court has permitted me to retain mitigation experts to assist in
     preparing for sentencing and the experts need additional time to complete their work due to the
     covid-19 pandemic. Therefore I request that the Court adjourn Mr. Grullon’s sentence to a date
     in early/mid-October, 2021. The government by Aline Flodr, Esq, consents to this application.



                                           Respectfully,


                                           Lisa Scolari


Application GRANTED. The sentencing scheduled for July 16, 2021, is hereby
ADJOURNED to October 13, 2021, at 3:30 p.m. in in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. The
opening sentencing submission shall be due on or by September 29, 2021, and
the response shall be due on or by October 6, 2021.

Dated:     July 2, 2021                                       SO ORDERED.
           New York, New York




                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
